While I agree with the majority's ultimate holding under the first assignment, I cannot agree with its conclusion under the second assignment that the trial court had the authority to grant the temporary restraining order against appellant. Specifically, I conclude that the court should not have granted either the order or the request for an examination of the debtor because the requests for each were not made by an attorney on behalf of appellee. Accordingly, I respectfully dissent in part.
R.C. 2333.09 sets forth the procedure by which a judgment creditor can move for an examination of the judgment debtor.1 This statute provides that, before an order for the examination can be rendered, the judgment creditor must prove by affidavit that the judgment in question has not been satisfied.
Given that a judgment creditor has the burden of showing that an examination is necessary, I conclude that a trial court cannot grant an examination sua sponte. That is, before an order requiring the examination can be issued, the judgment creditor must move the court for the examination. Moreover, this motion must be accompanied by the affidavit which shows that the judgment has not been satisfied.
In the instant case, a review of the record indicates that the required affidavit was filed on behalf of appellee after the trial court had rendered its money judgment against appellant. In addition to stating that the judgment against appellant was still pending, the affidavit contained a specific request for a debtor examination.
However, my review of the motion/affidavit also shows that it was not filed on appellee's behalf by an attorney. Instead, the motion/affidavit was signed and filed by appellee's owner and president, James Logan.
As the majority correctly notes, a corporate officer generally cannot prosecute a legal action on behalf of the corporation unless the officer is also a practicing attorney. The only exception is when a corporation appears as a real party in interest in a small claims court. However, R.C. 1925.17 states that, even in small claims court, a corporate officer cannot engage in any act of advocacy. As the instant case had been transferred from the small claims court to the regular *Page 282 
docket of the municipal court, there was absolutely no latitude for a corporate officer to appear in any capacity except that of a witness.
In my opinion, the filing of a motion for a debtor examination was an act of advocacy which could not be performed by a corporate officer. Although I would agree that the affidavit concerning the nonsatisfaction of the judgment could be signed by a corporate officer, the presentment of the motion for the examination is a separate act which can only be performed by an attorney.
Pursuant to the foregoing analysis, and despite the silent record, I conclude that there was no possible way a proper motion for a debtor examination to have been made in this case. Thus, the trial court lacked the authority to either render the judgment in which it granted the examination or to order appellant not to dispose of any of its property. Thus, I would hold that appellant's second assignment of error has merit.
1 By its own terms, R.C. 2333.09 indicates that the procedure set forth in the statute is only applicable to courts of common pleas. However, the Sixth Appellate District has held that the entire procedure set forth in R.C. Chapter 2333 is likewise applicable to municipal courts. Toledo Edison Co. v.Allen (1983), 13 Ohio App.3d 108, 13 OBR 126, 468 N.E.2d 373. In support of this holding, the Sixth Appellate District aptly noted that R.C. 1901.21(A) expressly provides that the procedure in a municipal court shall be the same as in a court of common pleas unless a specific provision in R.C. Chapter 1901 is controlling.